



COURT OF APPEAL FOR ONTARIO

CITATION: Sokoloff v.
    Tru-Path Occupational Therapy Services Ltd., 2020 ONCA 849

DATE: 20201230

DOCKET: C67387

Huscroft, Zarnett and
    Coroza JJ.A.

BETWEEN

Wendy Sokoloff and
    Wendy Sokoloff Professional

Corporation
    c.o.b. Sokoloff Lawyers

Plaintiffs
    (Respondents)

and

Tru-Path Occupational
    Therapy Services Ltd.

and
    Troy Campbell

Defendants
    (Appellants)

Paul J. Pape, for the
    appellants

Jonathan C. Lisus, Andrew
    Winton and Vlad A. Calina, for the respondents

Heard: July 20, 2020 by video
    conference; additional written submissions filed

On appeal from the order of Justice Edward M. Morgan of the Superior
    Court of Justice, dated July 25, 2019, with reasons reported at 2019 ONSC 4756.

COSTS ENDORSEMENT

[1]

The respondents are entitled to costs fixed in the amount of $30,000,
    inclusive of taxes and disbursements.

Grant Huscroft J.A.

B. Zarnett J.A.

S. Coroza J.A.


